      Case 1:07-cv-12058-PBS Document 493 Filed 10/28/19 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA,                )
                                         )      No. 1:07 CV 12058-PBS
                                         )
                                         )     MOTION FOR AMENDMENT OF
           vs.                           )      CONDITIONAL RELEASE
                                         )
JOEL WETMORE,                            )
                                         )
                    Respondent           )

     Joel Wetmore, by his counsel, respectfully shows the Court that:

     1. On December 23, 2018 the Court ordered Joel Wetmore conditionally

        released pursuant to 18 U.S.C. 4248(e).

     2. Among the conditions of release was that Joel Wetmore reside at Pharos

        House, a Residential Reentry Center in Portland, Maine, for a period of up to

        12 consecutive months.         He has now been there since approximately

        February 1, 2019.

     3. Michael Barker, USPO and Sex Offender Specialist in the District of Maine,

        has been supervising Joel Wetmore since he arrived in Portland. Barker has

        proposed the following amendment to the December 23, 2018 conditional

        release order, and has advised the Government has no objection to it:

           A. Joel Wetmore shall transition out of Pharos House and live at 28 A

                 Street-Room 8 in Portland. The exact date of his transition to the new

                 address will be arranged between the USPO in Portland and Pharos

                 House, but it will be soon.

           B. Joel Wetmore shall comply with a curfew, to be set by the supervising

                 USPO, for a period of 12 months. During this time, he is restricted to

                 his residence every day as directed by the supervising officer, and
        Case 1:07-cv-12058-PBS Document 493 Filed 10/28/19 Page 2 of 3



                 shall comply with the program agreement and electronic monitoring

                 procedures as directed by the supervising officer. He shall pay/co-pay

                 for services, directly to the monitoring company, to the supervising

                 officer’s satisfaction. During the curfew period, the Court authorizes a

                 search of his geographic location and movements by the probation

                 office via the program’s equipment.

      4. The game plan, so to speak, is for Joel Wetmore to transition gradually from

          Portland to Bangor. He has done well in the nine months or so he has been

          in Portland, and his blood testosterone levels have remained consistently

          low.

      WHEREFORE Joel Wetmore, the respondent, by his counsel, respectfully prays

the Court that the conditional release order entered December 23, 2018 be amended

as set forth above.

                                               Respectfully submitted,


                                               /s/ James B. Craven III
                                               James B. Craven III
                                               Attorney for the Respondent
                                               NCSB 997
                                               (919) 688-8295
                                               P.O. Box 1366
                                               Durham, NC 27702
                                               JBC64@MINDSPRING.COM




                                                                                       2
 Case 1:07-cv-12058-PBS Document 493 Filed 10/28/19 Page 3 of 3



                          CERTIFICATE OF SERVICE

I have this day served Government counsel and the experts electronically:

                   Jennifer A. Serafyn, Esquire
                   Assistant U.S. Attorney
                   United States Courthouse, Suite 9200
                   1 Courthouse Way
                   Boston, MA 02110

                   Mr. Michael Barker
                   U.S. Probation Officer
                   400 Congress Street
                   Portland, ME 04101
                   Michael_barker@mep.uscourts.gov



This 28th day of October 2019.


                                 /s/ James B. Craven III
                                 James B. Craven III




                                                                            3
